DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss et al. (“Bleiweiss”), United States Patent Application Publication No. 2015/0012805, in view of McMahon, United States Patent Application Publication No. 2013/0031474, in further view of Jackson, JR et al. (“Jackson”), United States Patent Application Publication No. 2016/0103823.

As per claim 1, Bleiweiss discloses a method, comprising: 
selecting a name for each respective extracted legal document of the plurality of extracted legal documents based on a match between keywords in the respective extracted legal document and a list of known legal document names ([0136] wherein keywords representing known legal document names like “Complaint, Answer, Stipulation, Notice, Motion, Request, Reply are matched in documents to select a name (Full Title) for each legal document, wherein the documents are extracted by selecting them for inclusion); automatically, without receiving user input, generating an event for each respective extracted legal document based on the name of the respective extracted legal document and data within the respective legal document ([0120] wherein based on the name, like deposition or motion, events are automatically created in the calendar for events like a “hearing” for a motion or “deadline by which the deposition transcript must be reviewed” are created for a deposition, automatically, without any use input); updating the portfolio for the legal matter with the plurality of extracted legal documents and the generated events ([0121]-[0122] wherein the portfolio (Master File) is updated with legal documents and events); and presenting the plurality of extracted legal documents and the generated events to a user ([0021] wherein the entire platform is provided to users including calendar and legal documents), but does not disclose training an artificial intelligence model to identify legal documents within a file; obtaining a file for a portfolio for a legal matter, wherein the obtained file includes a plurality of legal documents of unknown types; extracting the plurality of legal documents from the file using an artificial intelligence model, wherein extracting the plurality of legal documents includes identifying a type for each legal document of the plurality of legal documents.  However, McMahon teaches the legal documents within a single file ([0036] wherein an input load file is described, which is a plurality of legal documents); obtaining a file for a portfolio for a legal matter ([0036] wherein the input file (file in the Instant Application) is obtained), wherein the obtained file includes a plurality of legal documents of unknown types ([0039] wherein the obtained files do not have labels are of an unknown type, but are labeled by the system); and extracting the plurality of legal documents from the file using an artificial intelligence model  ([0038-[0039] wherein the documents are extracted and separated from the single file by the computer using computer intelligence), but does not teach training an artificial intelligence model to identify legal documents; wherein extracting the plurality of legal documents includes identifying a type for each legal document of the plurality of legal documents. However, Jackson teaches training an artificial intelligence model to identify legal documents ([0023] wherein an AI model that identifies legal documents is trained using manually labeled legal documents); wherein extracting the plurality of legal documents includes identifying a type for each legal document of the plurality of legal documents ([0028] wherein unlabeled documents are labeled into a class as described as [0023]). Both Bleiweiss and McMahon describe interfaces for processing legal documents. Bleiweiss allows for multiple files to be added to the system at a time, but does not expressly describe obtaining a single file representing the legal matter. One could use the single file, with extracted legal documents from McMahon with the interface for adding documents in Bleiweiss to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of automatically naming and adding calendar events for legal documents in Bleiweiss with the use of a single file including all the legal documents in McMahon in order to use a commercially available service to make the input of documents easier. Jackson teaches training an artificial intelligence model to identify legal documents by type, but does not explicitly describe those legal documents in a single file, but rather in a database. While McMahon does extract those files out of the single file using computer artificial intelligence to display those individual files to a user, McMahon does not expressly train the computer to do that task. One could extract those documents using artificial intelligence as described in McMahon, with the training of the artificial intelligence as described in Jackson to teach the claimed invention. Jackson uses the trained model to extract documents out of that database to identify the type of those documents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of naming and adding calendar events for legal documents and the automatic separation of documents form a single file of legal documents in the combination of Bleiweiss and McMahon with the training of legal document type determinations in Jackson in order to more easily process large amounts of documents by using a computer to extract classification rules rather than a human. 

As per claim 2, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein the event for each respective extracted legal document includes a date and a title regarding a task or information about a particular phase in the legal matter ([0120] wherein the motion is connected to the date of the calendar event).  

As per claim 3, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein generating the event for each respective extracted legal document includes: determining a type and category for the event based on the name of the respective extracted legal document; and determining a date of the event based on the data within the respective legal document ([0120] wherein the motion is connected to the date of the calendar event).  

As per claim 4, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1. Jackson further teaches training the artificial intelligence model from a plurality of training legal documents ([0023] wherein a training set is described, wherein the training documents are legal documents such as contracts or certificates of incorporation).  

As per claim 5, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 4. Jackson further teaches wherein training the artificial intelligence model includes: receiving a type of each respective training legal document of the plurality of training legal documents ([0020]-[0021] wherein the type of legal documents are used to determine document specific features); receiving a document position for each respective training legal document where one or more keywords are located in the respective training legal document ([0020] wherein keywords such as “Articles of Incorporation” are located at the beginning of the document (“the position” being the beginning)); and analyzing the plurality of training legal documents, the type of each respective training legal document, and the document position of the one or more keywords located in each respective training legal document using one or more artificial intelligence training mechanisms to train the artificial intelligence model ([0026]-[0027] wherein the classifier is trained by the document type and position as described in [0020]).

As per claim 6, note the rejection of claim 4 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 4.  Jackson further teaches wherein training the artificial intelligence model includes: receiving a type of each respective training legal document of the plurality of training legal documents ([0020]-[0021] wherein the type of legal documents are used to determine document specific features); receiving a document position for each respective training legal document where one or more keywords are located in the respective training legal document ([0020] wherein keywords such as “Articles of Incorporation” are located at the beginning of the document (“the position” being the beginning)); generating a master list that includes the type of each respective training legal document and the document position of the one or more keywords located in each respective training legal document ([0020]-[0022] wherein the document-term matrix is recognized as the “master list” since it has a binary variable that is set when “Articles of Incorporation” is located in a position that is “set apart” i.e. the type of legal document and the position, which is known when trained at [0026]-[0027]); and analyzing the master list using one or more artificial intelligence training mechanisms to train the artificial intelligence model  ([0026]-[0027] wherein the classifier is trained by the document type and position as described in [0020]).  

As per claim 7, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein presenting the plurality of extracted legal documents and the generated events to the user includes: selecting a legal document from the plurality of extracted legal documents ([0048] wherein the user selects a legal document by laughing the add document modal); presenting the name of the selected legal document to the user ([Fig. 4] and [0049] wherein automatic processing is used and the name of the document is presented) ; presenting the event for the selected legal document to the user ([0053] and [0121] wherein the calendar entry is added and a user can view the calendar entry); and presenting a preview of one or more pages of the selected legal document to the user ([0121] wherein a link provides access to the legal document i.e. a preview).  

As per claim 8, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 7.  Bleiweiss further discloses receiving a modification to one or more of the name of the selected legal document, the event for the selected legal document, or one or more pages of the selected legal document; and updating the portfolio for the legal matter based on the received modification ([0049] wherein the dialogue box allows user to change the info that was auto-populated).  

As per claim 9, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1.  McMahon further teaches selecting the legal matter prior to extraction of the plurality of legal documents from the file ([0048] wherein the user can upload (select) a document to the master file); and assigning each respective extracted legal document to the selected legal matter ([0048]-[0049] wherein the adding of the file adds it to a specific legal matter).  

As per claim 11, claim 11 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 20, Bleiweiss, McMahon and Jackson discloses the computing device of claim 17. Bleiweiss further discloses wherein the processor presents the plurality of extracted legal documents and the generated events to the user by further executing the computer instructions to: select a legal document from the plurality of extracted legal documents ([0048] wherein the user selects a legal document by laughing the add document modal); present the name of the selected legal document to the user ([Fig. 4] and [0049] wherein automatic processing is used and the name of the document is presented); present the event for the selected legal document to the user ([0053] and [0121] wherein the calendar entry is added and a user can view the calendar entry); present a preview of one or more pages of the selected legal document to the user ([0121] wherein a link provides access to the legal document i.e. a preview); receive a modification to one or more of the name of the selected legal document, the event for the selected legal document, or one or more pages of the selected legal document; and update the portfolio for the legal matter based on the received modification ([0049] wherein the dialogue box allows user to change the info that was auto-populated).  





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of McMahon, in further view of Jackson in further view of Lundberg et al. (“Lundberg”), United States Patent Application Publication No. 2006/0212419. 

As per claim 10, note the rejection of claim 1 where Bleiweiss, McMahon and Jackson are combined. The combination teaches the method of claim 1. McMahon teaches one or more of the plurality of extract legal documents after extraction from the file ([0038]-[0039] wherein the individual electronic documents are separated and displayed), but does not teach selecting the legal matter for one or more of the plurality of extract legal documents after extraction from the file; and assigning each of the one or more extracted legal documents to the selected legal matter. However, Lundberg teaches selecting the legal matter for one or more of the plurality of legal documents; and assigning each of the one or more extracted legal documents to the selected legal matter ([0085] wherein the user can select legal documents to be assigned to a particular legal matter). 
McMahon describes extracting legal documents from a single file. One could use the extracted files from McMahon with the system of selecting certain documents from a set of documents to assign to a legal matter in Lundberg to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting documents from a file in McMahon with the selection and assignment of a legal document to a legal matter by a user in Lundberg in order to provide access to specific documents by specific individuals to preserve confidentiality. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any unique combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168